IN BANC.
Action by Peter R. Parson against John Ranes, the Forest Grove Cooperative Prune Growers, and Edwin Allen. From the decree, Edwin Allen appeals, and Peter R. Parson and John Ranes move to dismiss the appeal.
MOTION SUSTAINED.
This case is here upon a motion made by Peter R. Parson and John Ranes of respondents to dismiss the separate appeal attempted to be taken by Edwin Allen, one of the defendants, from a decree of the circuit court foreclosing two farm labor liens which had been filed pursuant to chapter VIII of title LI of the Oregon Code 1930.
The particular ground relied upon is that the defendant Forest Grove Cooperative Prune Growers, a corporation, hereinafter called the corporation, is a codefendant of Allen and an adverse party within the meaning of section 7-503, Oregon Code 1930, against *Page 198 
whom a several judgment and decree was entered in the court below, and, it not having joined in the appeal or having been served with a copy of the notice thereof, this court has no jurisdiction under section 7-511 to entertain the appeal.
In and by its terms, the decree appealed from foreclosed both liens and gave a joint and several judgment against John Ranes, the owner of the land on which the crop was raised, and said corporation for the full amount of the liens together with the cost of preparing and filing the same and for attorney's fees less certain payments that had been theretofore made thereon. In addition thereto and on issues duly presented in the lower court, the decree also gave judgment against the defendant Edwin Allen, who is the sole appellant here, for the sum of $695.95 and directed him to pay the same to the clerk of the court and, when so paid, the clerk of the court was directed to first satisfy plaintiff's said judgment and to pay the balance then remaining to Ranes.
It is obvious, therefore, that if this decree should be modified or reversed upon this appeal, the right of the corporation to have said sum of money paid to the clerk and the judgment against it satisfied therefrom would be defeated, and that, since the corporation did not join in the appeal and was not served with a copy of the notice of appeal, this court is without jurisdiction to review the decree appealed from. SeeD'Arcy v. Sanford, 81 Or. 323 (159 P. 567); First NationalBank v. Halliday, 98 Or. 649 (193 P. 1029); Adams v. Kennard,122 Or. 84 (222 P. 1092); Johnson v. Shasta View Lumber  BoxCo., 129 Or. 469 (278 P. 588).
The motion, therefore, must be sustained. *Page 199